         Case 7:16-cr-00666-KMK Document 282 Filed 12/18/19 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                    December 18, 2019

BY ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Dante McNair,
               16 Cr. 666 (KMK)

Dear Judge Karas:

       The Government respectfully writes in opposition to defendant Dante McNair’s (the
“defendant”) motion to reduce his sentence, pursuant to Title 18, United States Code, Section
3582(c)(2). As set forth below, the defendant’s motion should be denied.

       A.      Background

        On or about October 13, 2016, the defendant, alongside multiple co-defendants, was
charged in a three-count indictment (the “Indictment”), in connection with the defendant’s
participation in a large-scale and highly profitable drug trafficking organization (the “DTO”)
responsible for distributing wholesale quantities of cocaine in and around Poughkeepsie, New
York. (See Presentence Investigation Report (“PSR”), dkt. no. 141, at ¶¶ 1, 22-27.) The
Indictment charged the defendant in two counts. Count One charged the defendant with
conspiring to distribute and possess with the intent to distribute five kilograms or more of
mixtures and substances containing a detectable amount of cocaine, in violation of Title 21,
United States Code, Section 846. Count Two charged the defendant with promotional money
laundering in connection with his participation in the narcotics conspiracy, in violation of Title
18, United States Code, Section 1956. (PSR at ¶¶ 2-3.)

       On or about October 12, 2017, the defendant pled guilty pursuant to a plea agreement
(the “Plea Agreement”) to the lesser included offense of Count One. Pursuant to the Plea
Agreement, the parties stipulated that the total offense level (assuming acceptance of
responsibility) for Count One was 29. (PSR ¶ at ¶ 7.) The total offense level was based, in part,
on a two-level increase pursuant to United States Sentencing Guidelines (“U.S.S.G.”) Section
2D1.1(b)(1), because the defendant possessed a firearm. (Id.) The parties also agreed that the
defendant was in criminal history category one and that, as a result, the applicable Guidelines
         Case 7:16-cr-00666-KMK Document 282 Filed 12/18/19 Page 2 of 3
                                                                                              Page 2


range for his crimes was 87 to 108 months’ imprisonment, with a mandatory minimum term of
60 months’ imprisonment. (Id.)

        The Probation Department (“Probation”) determined that the defendant was in criminal
history category two, because the defendant committed the instant offense while under a term of
probation. (PSR at ¶ 55-57.) Accordingly, Probation calculated a Guidelines range of 97 to 121
months. (PSR at ¶ 99.)

        On or about February 6, 2018, the Court held a sentencing. The Court agreed with
Probation’s Guidelines calculation and determined that the applicable Guidelines range was 97 to
121 months’ imprisonment, with a mandatory minimum term of 60 months. Nevertheless, the
Court ordered that the defendant serve a below-Guidelines sentence of 66 months’ imprisonment
to be followed by four years’ supervised release. The defendant’s projected release date is March
22, 2023.

       B.      Applicable Law

        The defendant characterizes his motion as a motion for a sentence modification pursuant
to Title 18, United States Code, 3582(c)(2), despite the fact that he points to no amendments to
the Guidelines. Indeed, there are none that would have any effect on the Court’s sentence in this
case. Instead, the motion is more accurately characterized as a motion to vacate, set aside, or
correct his sentence pursuant to Title 28, United States Code, Section 2255.

        28 U.S.C. § 2255(a) permits a federal prisoner to “move the court which imposed the
sentence to vacate, set aside or correct the sentence” on “the ground that the sentence was
imposed in violation of the Constitution or laws of the United States, or that the court was
without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum
authorized by law, or is otherwise subject to collateral attack.” Id. “Because collateral
challenges are ‘in tension with society’s strong interest in the finality of criminal convictions, the
courts have established rules that make it more difficult for a defendant to upset a conviction by
collateral, as opposed to direct, attack.’” Yick Man Mui v. United States, 614 F.3d 50, 53 (2d
Cir. 2010) (quoting Ciak v. United States, 59 F.3d 296, 301 (2d Cir. 1995)). To prevail on a
collateral attack, a defendant must demonstrate “constitutional error . . . or an error of law or fact
that constitutes ‘a fundamental defect which inherently results in a complete miscarriage of
justice.’” United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (quoting Hill v. United States,
368 U.S. 424, 428 (1962)).

        As discussed below, the defendant has failed to demonstrate any error, let alone a
constitutional error or error of law or fact, that would entitle him to be re-sentenced.

       C.      Discussion

       The Supreme Court’s decision in United States v. Davis is wholly inapplicable here. In
Davis, the Supreme Court determined that Title 18, United States Code, Section 924(c)(3)(B),
the so-called residual clause which defines a crime of violence, was unconstitutionally vague.
Here, the defendant was not charged with (and, thus, did not plead to) any crimes in violation of
        Case 7:16-cr-00666-KMK Document 282 Filed 12/18/19 Page 3 of 3
                                                                                          Page 3


Section 924(c). And the decision in Davis does not apply to two-level enhancements under
U.S.S.G. § 2D1.1(b)(1). See United States v. Nwankwo, No. 12 Cr. 31 (VM), 2019 WL 4743823
at *1 (S.D.N.Y. Sept. 17, 2019) (“In United States v. Davis, the Supreme Court held that the
term ‘crime of violence’ is unconstitutionally vague when defined to cover a felony ‘that by its
nature, involves a substantial risk that physical force against the person or property of another
may be used in the course of committing the offense.’ See 139 S. Ct. at 2324, 2336. This holding
does not affect Nwankwo’s sentence, because Section 2D1.1(b)(1) does not use or otherwise rely
upon the term ‘crime of violence.’”).

       Simply put, the two-level enhancement pursuant to U.S.S.G. § 2D1.1(b)(1) was properly
applied here and is unaffected by the Supreme Court’s ruling in Davis. Accordingly, the
defendant is not entitled to the relief he seeks, and his motion should be denied.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney



                                         by:      /s/ Christopher J. Clore
                                               Christopher J. Clore
                                               Assistant United States Attorney
                                               (212) 637-1063

cc:    Defendant Dante McNair (by mail)
